Citation Nr: 0305173	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  00-20 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES


1.  Entitlement to an initial compensable rating for a right 
inguinal hernia.

2.  Entitlement to an initial compensable rating for 
residuals of a post operative ruptured right Achilles tendon.



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that granted service connection for a right 
inguinal hernia and residuals of a post operative ruptured 
Achilles tendon with the assignment of noncompensable (zero 
percent) ratings, and denied service connection for a left 
inguinal hernia and residuals of an injury to the left ring 
finger.

During the course of the appeal, service connection for a 
left inguinal hernia and residuals of an injury to the left 
ring finger was granted in a November 2002 rating decision.  
As this decision represents a full grant of the benefits 
sought with regard to these issues, they are no longer before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1977). 

The veteran indicated on his substantive appeal that he 
wished to have a travel board hearing.  Although the veteran 
was notified of the date, location, and time of the hearing, 
he failed to appear.  There is no indication in the record 
that he wanted to reschedule the hearing.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's right inguinal hernia was reducible prior 
to surgery.

3.  There has been no recurrence of the right inguinal hernia 
after its repair and the veteran is asymptomatic.

4.  Residuals of a ruptured right Achilles tendon, post 
operative, are manifested by a full range of motion of the 
ankle joint, and do not result in moderate impairment of the 
ankle musculature.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for a 
right inguinal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2002).

2.  The criteria for an initial compensable rating for 
residuals of a post operative ruptured right Achilles tendon 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5311, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the statements of the case dated in August 2000, and 
the supplemental statements of the case dated in May 2001 and 
November 2002, the veteran has been notified of the law and 
regulations governing entitlement to the benefits sought, the 
evidence which would substantiate the claims, and the 
evidence that has been considered in connection with the 
appeal.  Moreover, in a letter dated in February 2001, the RO 
specifically informed the veteran of the VCAA and VA's duty 
to assist under the new law.  The Board finds that the 
aforementioned documents satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of the 
foregoing, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims and has been provided ample opportunity to 
submit such information and evidence.

Factual background

An October 1999 rating action granted service connection for 
residuals of a rupture of the right Achilles tendon based on 
service medical records reflecting in March 1991.  A 
noncompensable rating was assigned based on findings of the 
September 1999 VA medical examination (described below).

Post service medical records include a September 1999 VA 
examination report.  The report indicated that the veteran 
had a right inguinal hernia that measured about 2 x 2 
centimeters.  The hernia was complete, reducible, and 
operable, and could be supported by a truss or belt, although 
neither was being used at the time of the examination.  There 
were no previous surgeries and the hernia was not recurrent.  
With regard to the Achilles tendon, the veteran had minimal 
symptoms with occasional stiffness.  The right ankle 
demonstrated full range of motion.

A medical statement from Danny V. Cantwell, M.D., dated in 
January 2000 indicated that the veteran underwent hernia 
repair that same month.

The veteran stated on his substantive appeal, which was 
received in September 2000, that he had constant stiffness 
and pain due to the ruptured Achilles tendon.

The veteran underwent a VA examination in October 2002.  He 
indicated that he had some minor residual stiffness related 
to his Achilles tendon, and did not have muscle strength 
weakness or difficulty in ambulation.  There was no 
additional trauma or current exacerbating symptomatology.  
Examination of the right ankle revealed dorsiflexion to 20 
degrees and plantar flexion to 45 degrees without ankylosing 
or pain.  There was no further limitation by fatigue, 
weakness, lack of endurance, or incoordination.  The Achilles 
tendon was palpable without tenderness.  With regard to the 
right inguinal hernia, it was noted that he had surgical 
intervention for the inguinal hernia in January 2000 due to 
exacerbated symptomatology.  He noted no surgical or 
postsurgical complications of the hernia repair and was 
currently without symptomatology.  Upon examination, there 
was a very faint scar without underlying tissue loss, 
disfigurement, keloid formation, limitation of function, or 
tenderness to palpation.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Hernia

The veteran's right inguinal hernia has a noncompensable 
rating under diagnostic code 7338.  Under this code, 
noncompensable ratings are warranted for inguinal hernias 
that are not operated on, but remediable, or hernias that are 
small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted for hernias that are 
postoperative, recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is warranted 
for hernias that are small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A 60 percent rating is warranted for 
hernias that are large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

The evidence does not show that the veteran's right inguinal 
hernia met the criteria for a compensable rating at any time.  
In September 1999, prior to surgery, the hernia was described 
as complete, reducible, not recurrent, and operable. The 
medical evidence shows that the veteran's hernia was operable 
and that after it was repaired in January 2000, there was no 
evidence of recurrence.  In fact, the veteran's condition has 
been asymptomatic since it was repaired.

The Board notes that staged ratings, pursuant to Fenderson, 
are unnecessary in this instance since the evidence supports 
a noncompensable rating at all times pertinent to the appeal.  
See Fenderson v. West, 12 Vet. App 119 (1999

In view of the going, the preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
right inguinal hernia.  As a result, the benefit-of-the-doubt 
doctrine is not for application and the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002). 

Achilles tendon

Residuals of the veteran's post operative ruptured right 
Achilles tendon currently has a noncompensable rating under 
diagnostic code 5311.  Under this code, a 30 percent rating 
is warranted for severe disability, a 20 percent rating is 
warranted for moderately severe disability, a 10 percent 
rating is warranted for moderate disability, and a 
noncompensable rating is warranted when the disability is 
only slight.  38 C.F.R. § 4,71a, Diagnostic Code 5311.  The 
evidence does not indicate that the veteran's disability met 
the criteria for a compensable rating at any time.  Although 
at different times the veteran reported occasional right 
ankle stiffness and pain, and constant stiffness and pain, 
there was no objective evidence of this symptomatology.

The Board has considered whether a compensable rating would 
be warranted under code 5271.  Under this code, the veteran's 
disability would be rated based on limitation of motion of 
the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Both VA examination reports indicated that range of motion of 
the right ankle was full, therefore, a higher rating is not 
warranted based on limitation of motion.  The Board notes 
that dorsiflexion of the ankle to 20 degrees is considered 
full and plantar flexion to 45 degrees is considered full.  
See 38 C.F.R. § 4.71a, Plate II.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As 
the October 2002 VA examination found no objective evidence 
of limitation by fatigue, weakness, lack of endurance, or 
incoordination, a higher rating based on these factors is not 
warranted.

The Board notes that staged ratings, pursuant to Fenderson, 
are unnecessary in this instance since the evidence supports 
a noncompensable rating at all times pertinent to the appeal.  
See Fenderson v. West, 12 Vet. App 119 (1999).

In view of the going, the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
residuals of a post operative ruptured right Achilles tendon.  
As a result, the benefit-of-the-doubt doctrine is not for 
application and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002). 




ORDER

An initial compensable rating for a right inguinal hernia is 
denied.

An initial compensable rating for residuals of a post 
operative ruptured right Achilles tendon is denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

